Exhibit 10.1

[Form of Notice of Grant of Stock Option and Stock Option Agreement

for grants to Chad Steelberg and Ryan Steelberg under 2017 Stock Incentive Plan]

VERITONE, INC.

NOTICE OF GRANT OF STOCK OPTION

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Veritone, Inc. (the “Corporation”):

Participant: [PARTICIPANT NAME]

Grant Date: [GRANT DATE]

Vesting Commencement Date: [VESTING COMMENCEMENT DATE]

Exercise Price: $[EXERCISE PRICE] per share

Number of Option Shares: [NO. OF SHARES] shares of Common Stock

Expiration Date: [EXPIRATION DATE]

 

           Type of Option:         Incentive Stock Option          
Non-Statutory Stock Option

Exercise Schedule: [DESCRIPTION OF VESTING SCHEDULE]

The Option shall not become exercisable for any additional Option Shares
following the Participant’s cessation of Service, except to the extent set forth
in the Stock Option Agreement or otherwise specifically authorized by the Plan
Administrator in its sole discretion pursuant to an express written agreement
with Participant.

Participant understands and agrees that the Option is granted subject to and in
accordance with the terms of (1) the Veritone, Inc. 2017 Stock Incentive Plan
(the “Plan”), and (2) the Stock Option Agreement attached hereto as Exhibit A
and incorporated herein by reference, and Participant further agrees to be bound
by the terms of the Plan and the Stock Option Agreement. Participant hereby
acknowledges receipt of a copy of the Plan Summary and Prospectus for the Plan,
a copy of which is attached as Exhibit B. A copy of the Plan is available upon
request made to the Corporate Secretary at the Corporation’s principal offices.

At Will Employment. Nothing in this Notice or in the attached Stock Option
Agreement or Plan shall confer upon Participant any right to continue in Service
for any period of specific duration or interfere with or otherwise restrict in
any way the rights of the Corporation (or any Parent or Subsidiary employing or
retaining Participant) or of Participant, which rights are hereby expressly
reserved by each, to terminate Participant’s Service at any time for any reason,
with or without cause.

Employee Data Privacy. By accepting the Option, Participant: (a) explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of any of Participant’s personal data that is necessary to
facilitate the implementation, administration and management of the Plan and
Awards granted to Participant under the Plan; (b) understands that the
Corporation and the Subsidiary (if applicable) employing Participant may, for
the purpose of implementing, administering and managing the Plan and Awards
granted to Participant under the Plan, hold certain personal information about
Participant, including, but not limited to, Participant’s name, home address and
telephone number,



--------------------------------------------------------------------------------

personal email address, date of birth, social security, social insurance number
or other identification number, salary, nationality, job title, date of hire,
date of termination and details of all Awards or entitlements to Common Stock
granted to Participant under the Plan or otherwise (“Data”); (c) understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan and awards granted to
Participant under the Plan, including, but not limited to, any broker, transfer
agent or trustee providing recordkeeping, account maintenance and/or transaction
services or with whom the shares of Common Stock issued upon vesting of the
Option may be deposited, and that these recipients may be located in
Participant’s country or elsewhere, that the recipient’s country may have
different data privacy laws and protections than Participant’s country, and that
the recipient may hold the Data and make it accessible to the Corporation for
the period of time required under the recipient’s data retention policies and
procedures and/or contractual obligations to the Corporation in order to fulfill
financial and tax reporting, inheritance and other contractual or legal
purposes; and (d) authorizes the Corporation, any Subsidiary and their
respective agents to store and transmit such information in electronic form.

Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

DATED:                                               VERITONE, INC.     By:  

                                                                           

    Name:  

 

    Title:  

 

    PARTICIPANT    

 

[PARTICIPANT NAME]

Attachments:

Exhibit A—Stock Option Agreement

Exhibit B—Plan Summary and Prospectus

 

2



--------------------------------------------------------------------------------

VERITONE, INC.

STOCK OPTION AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board or the board of directors
of any Parent or Subsidiary and consultants and other independent advisors in
the service of the Corporation (or any Parent or Subsidiary).

B. The Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s grant of an option to the Participant.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in Paragraph 18.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Option. The Corporation hereby grants to the Participant, as of the
Grant Date, an option to purchase up to the number of Option Shares specified in
the Grant Notice. The Option Shares shall be purchasable from time to time
during the option term specified in Paragraph 2 at the Exercise Price.

2. Option Term. This option shall have a term of ten (10) years measured from
the Grant Date and shall accordingly expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5 or 6.

3. Limited Transferability. This option, together with the Option Shares during
the period prior to exercise, shall be neither transferable nor assignable by
the Participant other than by will or the laws of inheritance following the
Participant’s death and may be exercised, during the Participant’s lifetime,
only by the Participant.

4. Dates of Exercise. This option shall become exercisable for the Option Shares
in one or more installments in accordance with the Exercise Schedule set forth
in the Grant Notice. As the option becomes exercisable for such installments,
those installments shall accumulate, and the option shall remain exercisable for
the accumulated installments until the Expiration Date or sooner termination of
the option term under Paragraph 5 or 6. In addition, this option shall vest and
become exercisable with respect to 100% of the Option Shares upon termination of
Participant’s Service by the Corporation other than for the Cause. In the event
of Participant’s cessation of Service as a result of Participant’s resignation
for Good Reason, this option shall vest and become exercisable with respect to
fifty percent (50%) of the Option Shares for which the option is not vested and
exercisable at the time of such cessation of Service.

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following provisions become applicable:

(a) Should the Participant cease to remain in Service for any reason (other than
death, Permanent Disability or Misconduct) while this option is outstanding,
then the Participant shall have a period of three (3) months (commencing with
the date of such cessation of Service) during which to exercise this option, but
in no event shall this option be exercisable at any time after the Expiration
Date.



--------------------------------------------------------------------------------

(b) Should the Participant die while this option is outstanding, then the
personal representative of the Participant’s estate or the person or persons to
whom the option is transferred pursuant to the Participant’s will or the laws of
inheritance following the Participant’s death shall have the right to exercise
this option. Any such right to exercise this option shall lapse, and this option
shall cease to be outstanding, upon the earlier of (i) the expiration of the
twelve (12)-month period measured from the date of the Participant’s death or
(ii) the Expiration Date.

(c) Should the Participant cease Service by reason of Permanent Disability while
this option is outstanding, then the Participant shall have a period of twelve
(12) months (commencing with the date of such cessation of Service) during which
to exercise this option. In no event shall this option be exercisable at any
time after the Expiration Date.

(d) During the limited period of post-Service exercisability, this option may
not be exercised in the aggregate for more than the number of Option Shares for
which this option is, at the time of the Participant’s cessation of Service,
exercisable pursuant to the Exercise Schedule specified in the Grant Notice or
the special vesting acceleration provisions of Paragraph 4 or 6. This option
shall not become exercisable for any additional Option Shares, whether pursuant
to the normal Exercise Schedule specified in the Grant Notice or the special
vesting acceleration provisions of Paragraph 4 or 6, following the Participant’s
cessation of Service, except to the extent (if any) specifically authorized by
the Plan Administrator pursuant to an express written agreement with the
Participant. Upon the expiration of such limited exercise period or (if earlier)
upon the Expiration Date, this option shall terminate and cease to be
outstanding for any Option Shares for which the option has not been exercised.

(e) Should the Participant’s Service be terminated for Cause or should the
Participant otherwise engage in conduct constituting Cause while this option is
outstanding, then this option shall terminate immediately and cease to remain
outstanding.

6. Change in Control.

(a) Should a Change in Control occur during Participant’s period of Service,
then the Option Shares at the time subject to this option, as determined by the
Plan Administrator in its sole discretion, may be (i) assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction or (ii) replaced with
a cash retention program of the successor corporation which preserves the spread
existing on the unvested Option Shares at the time of the Change in Control (the
excess of the Fair Market Value of those Option Shares over the Exercise Price
payable for such shares) and provides for subsequent payout of that spread in
accordance with the Exercise Schedule applicable to those unvested Option Shares
as set forth in the Grant Notice and adjusted (to the extent applicable) in
accordance with Paragraph 6(c) below. Notwithstanding the foregoing, no such
cash retention program shall be established for this option (or any other option
granted to Participant under the Plan) to the extent such program would
otherwise be deemed to constitute a deferred compensation arrangement subject to
the requirements of Code Section 409A and the Treasury Regulations thereunder.
Any escrow, holdback, earn-out or similar provisions in the agreement effecting
the Change in Control may apply to a cash retention program described in clause
(ii) above to the same extent and in the same manner as such provisions apply to
a holder of a share of Common Stock, as determined by the Plan Administrator.

(b) In the event the option is assumed, replaced or otherwise continued in
effect following the Change in Control transaction, then this option shall,
immediately prior to the effective date of the Change in Control, become vested
and exercisable for an additional number of the Option Shares equal to the
lesser of (a) twenty-five percent (25%) of the number of Option Shares initially
subject to this option and (b) the number of Option Shares that are not then
vested and exercisable pursuant to the Exercise

 

2



--------------------------------------------------------------------------------

Schedule specified in the Grant Notice. The balance of the assumed Option Shares
that remain unvested and unexercisable immediately following the consummation of
the Change in Control shall continue to vest and become exercisable either
(i) in accordance with the terms of the Exercise Schedule applicable to those
unvested Option Shares as set forth in the Grant Notice or (ii) in a series of
twelve (12) successive equal monthly installments upon Participant’s completion
of each additional month of Service over the twelve (12)-month period measured
from the effective date of the Change in Control, whichever results in the
vesting of such Option Shares occurring on the earliest possible date. In the
event that Participant’s employment is terminated by the Corporation without
Cause following a Change in Control, the balance of the remaining unvested
options shall immediately vest in full.

(c) If this option is not assumed, continued or replaced in accordance with
Section 6(a), then the unvested portion of this option shall, immediately prior
to the effective date of the Change in Control, become fully vested and
exercisable. If this option, as so accelerated, remains outstanding at the time
of a Change in Control, Participant shall be entitled to receive, upon
consummation of the Change in Control, a cash payment in an amount equal to the
spread existing on the Option Shares that are vested and exercisable at the time
of the Change in Control (the excess of the Fair Market Value of those shares
over the aggregate exercise price payable for such shares), if any. The option
shall be subject to cancellation and termination in its entirety, without cash
payment or other consideration due the award holder, if the Fair Market Value
per share of Common Stock on the date of such Change in Control is less than the
per share exercise price in effect for such option. Any escrow, holdback,
earn-out or similar provisions in the agreement effecting the Change in Control
shall apply to any such cash payment to the same extent and in the same manner
as such provisions apply to a holder of a share of Common Stock.

(d) Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in full force and effect
pursuant to the terms of the Change in Control transaction.

(e) If this option is assumed in connection with a Change in Control or
otherwise continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities which would have been issuable to Participant in consummation of such
Change in Control had the option been exercised immediately prior to such Change
in Control, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same. To the
extent that the actual holders of the Corporation’s outstanding Common Stock
receive cash consideration for their Common Stock in consummation of the Change
in Control, the Plan Administrator may, in its sole discretion, provide in the
document evidencing the Change in Control that the successor corporation (or
parent thereof) shall, in connection with the assumption or continuation of this
option, substitute one or more shares of its own common stock with a fair market
value equivalent to the cash consideration paid per share of Common Stock in
such Change in Control.

(f) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment to Option Shares. Should any change be made to the outstanding
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction or other change
affecting the outstanding Common Stock as a class without the Corporation’s
receipt of consideration, or should the value of outstanding shares of Common
Stock be substantially reduced as a result of a spin-off transaction or an
extraordinary dividend or distribution, or should there occur any merger,
consolidation, reincorporation or other reorganization, then equitable
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price. The adjustments shall be
made by the Plan Administrator in such manner as the Plan Administrator deems
appropriate in order to reflect such change, and those adjustments shall be
final, binding and conclusive.

 

3



--------------------------------------------------------------------------------

8. Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become the record holder of the
purchased shares.

9. Manner of Exercising Option.

(a) In order to exercise this option with respect to all or any part of the
Option Shares, the Participant (or any other person or persons exercising the
option) must take the following actions:

(i) Execute and deliver to the Corporation a Notice of Exercise, or comply with
such procedures as the Corporation may establish for notifying the Corporation
of the exercise of the option, for the Option Shares for which the option is
exercised.

(ii) Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:

(A) cash or check made payable to the Corporation;

(B) in shares of Common Stock valued at Fair Market Value on the Exercise Date
and held for the period (if any) necessary to avoid a charge to the
Corporation’s earnings for financial reporting purposes; or

(C) through a special sale and remittance procedure pursuant to which the
Participant shall concurrently provide instructions (A) to a brokerage firm
(with such brokerage firm reasonably satisfactory to the Corporation for
purposes of administering such procedure in compliance with the Corporation’s
pre-clearance or pre-notification policies) to effect the immediate sale of the
purchased shares and remit to the Corporation, out of the sale proceeds
available on the settlement date, sufficient funds to cover the aggregate
Exercise Price payable for the purchased shares plus all applicable income and
employment taxes required to be withheld by the Corporation by reason of such
exercise and (B) to the Corporation to deliver the certificates for the
purchased shares directly to such brokerage firm on the settlement date in order
to complete the sale.

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

(iii) Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than the Participant) have the right to
exercise this option.

(iv) Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing or retaining the Participant) for the satisfaction of all applicable
tax withholding requirements applicable to the option exercise.

(v) As soon as practical after the Exercise Date, the Corporation shall issue to
or on behalf of the Participant (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

 

4



--------------------------------------------------------------------------------

(b) In no event may this option be exercised for any fractional shares.

10. Compliance with Laws and Regulations.

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Corporation and the Participant
with all applicable requirements of law relating thereto and with all applicable
regulations of any Stock Exchange on which the Common Stock may be listed for
trading at the time of such exercise and issuance.

(b) The inability of the Corporation to obtain approval from any regulatory body
having authority deemed by the Corporation to be necessary to the lawful
issuance and sale of any Common Stock pursuant to this option shall relieve the
Corporation of any liability with respect to the non-issuance or sale of the
Common Stock as to which such approval shall not have been obtained. The
Corporation, however, shall use its best efforts to obtain all such approvals.

11. Successors and Assigns. Except to the extent otherwise provided in
Paragraphs 3 and 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns and the legal representatives, heirs and
legatees of the Participant’s estate.

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
the Grant Notice. All notices shall be deemed effective upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

13. Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Plan Administrator with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that state’s conflict-of-laws rules.

15. Stockholder Approval. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may be issued
under the Plan as last approved by the stockholders, then this option shall be
void with respect to such excess shares, unless stockholder approval of an
amendment sufficiently increasing the number of shares of Common Stock issuable
under the Plan is obtained in accordance with the provisions of the Plan.

16. Additional Terms Applicable to an Incentive Option. In the event this option
is designated an Incentive Option in the Grant Notice, the following terms and
conditions shall also apply to the grant:

(a) This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (i) more than three (3) months after the date the Participant
ceases to be an Employee for any reason other than death or Permanent Disability
or (ii) more than twelve (12) months after the date the Participant ceases to be
an Employee by reason of Permanent Disability.

 

5



--------------------------------------------------------------------------------

(b) No installment under this option shall qualify for favorable tax treatment
as an Incentive Option if (and to the extent) the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which such installment
first becomes exercisable hereunder would, when added to the aggregate value
(determined as of the respective date or dates of grant) of the Common Stock or
other securities for which this option or any other Incentive Options granted to
the Participant prior to the Grant Date (whether under the Plan or any other
option plan of the Corporation or any Parent or Subsidiary) first become
exercisable during the same calendar year, exceed One Hundred Thousand Dollars
($100,000) in the aggregate. Should such One Hundred Thousand Dollar ($100,000)
limitation be exceeded in any calendar year, this option shall nevertheless
become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.

(c) Should the Participant hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then for purposes of the foregoing
limitations on the exercisability of such options as Incentive Options, this
option and each of those other options shall be deemed to become first
exercisable in that calendar year on the basis of the chronological order in
which they were granted, except to the extent otherwise provided under
applicable law or regulation.

17. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.

18. Definitions. The following definitions shall be in effect under the
Agreement:

(a) Agreement shall mean this Stock Option Agreement.

(b) Board shall mean the Corporation’s Board of Directors.

(c) Cause shall have the meaning assigned to such term in the Employment
Agreement. The foregoing definition shall not in any way preclude or restrict
the right of the Corporation (or any Parent or Subsidiary) to discharge or
dismiss Participant or any other person in the Service of the Corporation (or
any Parent or Subsidiary) for any other acts or omissions, but such other acts
or omissions shall not be deemed, for purposes of the Plan or this Agreement, to
constitute grounds for termination for Cause.

(d) Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction;

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in liquidation or dissolution of
the Corporation;

 

6



--------------------------------------------------------------------------------

(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders; or

(iv) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members ceases
to be comprised of individuals who either (I) have been Board members
continuously since the beginning of such period (“Incumbent Directors”) or
(II) have been elected or nominated for election as Board members during such
period by at least a majority of the Incumbent Directors who were still in
office at the time the Board approved such election or nomination; provided that
any individual who becomes a Board member subsequent to the beginning of such
period and whose election or nomination was approved by two-thirds of the Board
members then comprising the Incumbent Directors will be considered an Incumbent
Director.

(e) Code shall mean the Internal Revenue Code of 1986, as amended.

(f) Common Stock shall mean the Corporation’s common stock.

(g) Corporation shall mean Veritone, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Veritone, Inc.

(h) Employee shall mean an individual who is in the employ of the Corporation
(or any Parent or Subsidiary, whether now existing or subsequently established),
subject to the control and direction of the employer entity as to both the work
to be performed and the manner and method of performance.

(i) Employment Agreement shall mean the Employment Agreement between the
Corporation and Participant effective as of March 14, 2017.

(j) Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

(k) Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

(l) Exercise Schedule shall mean the schedule set forth in the Grant Notice
pursuant to which the option is to become exercisable for the Option Shares in
one or more installments over the Participant’s period of Service.

(m) Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

(n) Fair Market Value per share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

 

7



--------------------------------------------------------------------------------

(i) If the Common Stock is at the time traded on a Stock Exchange, then the Fair
Market Value shall be the closing selling price per share of Common Stock at the
close of regular hours trading (i.e., before after-hours trading begins) on the
date in question on the Stock Exchange serving as the primary market for the
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Common Stock is then primarily traded. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

(ii) If the Common Stock is at the time quoted on a national or regional
securities exchange or market system (including over-the-counter markets and the
Nasdaq Capital Market) determined by the Plan Administrator to be the primary
market for the Common Stock, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as such price
is officially reported by such exchange or market system. If there is no closing
selling price for the Common Stock on the date in question, then the Fair Market
Value shall be the closing selling price of a share of Common Stock on the last
preceding date for which such quotation exists.

(o) Good Reason shall have the meaning assigned to such term in the Employment
Agreement.

(p) Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

(q) Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which the Participant has been informed of the basic
terms of the option evidenced hereby.

(r) Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

(s) 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

(t) Non-Statutory Option shall mean an option not an Incentive Option.

(u) Notice of Exercise shall mean the notice of exercise in such form as
provided by the Corporation.

(v) Option Shares shall mean the number of shares of Common Stock subject to the
option.

(w) Parent shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

(x) Participant shall mean the person to whom the option is granted as specified
in the Grant Notice.

(y) Permanent Disability shall mean the inability of the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of a
continuous duration of twelve (12) months or more.

 

8



--------------------------------------------------------------------------------

(z) Plan shall mean the Corporation’s 2017 Stock Incentive Plan.

(aa) Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

(bb) Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary, whether now existing or subsequently
established) in the capacity of an Employee, a non-employee member of the board
of directors or a consultant or independent advisor. For purposes of this
Agreement, the Participant shall be deemed to cease Service immediately upon the
occurrence of either of the following events: (i) the Participant no longer
performs services in any of the foregoing capacities for the Corporation or any
Parent or Subsidiary or (ii) the entity for which the Participant is performing
such services ceases to remain a Parent or Subsidiary of the Corporation, even
though the Participant may subsequently continue to perform services for that
entity. Service shall not be deemed to cease during a period of military leave,
sick leave or other personal leave approved by the Corporation; provided,
however, that should such leave of absence exceed three (3) months, then for
purposes of determining the period within which the Option (if designated as an
Incentive Option in the Grant Notice) may be exercised as such an Incentive
Option under the federal tax laws, the Participant’s Service shall be deemed to
cease on the first day immediately following the expiration of such three
(3)-month period, unless the Participant is provided with the right to return to
Service following such leave either by statute or by written contract. Except to
the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Corporation’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the
Participant is on a leave of absence.

(cc) Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global or
Global Select Market or the New York Stock Exchange.

(dd) Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

9